     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.502 Page 1 of 14



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      RUBIA MABEL MORALES-                      Case No.: 20cv82-LAB (BGS)
        ALFARO
12
                                     Plaintiff,   ORDER GRANTING IN PART
13                                                MOTIONS TO DISMISS
        v.
14
                                                  [DOCKET NUMBERS 38, 39.]
        UNITED STATES DEPARTMENT
15
        OF HOMELAND SECURITY, et
16      al.
17                              Defendants.
18
19           Plaintiff Rubia Mabel Morales-Alfaro, who is represented by counsel, filed
20    her complaint challenging conditions of her confinement at the ICE Otay Mesa
21    detention facility. The Court screened and dismissed the complaint for failure to
22    invoke the Court’s jurisdiction. (Docket no. 3.) After other proceedings, Plaintiff
23    then filed her Third Amended Complaint. Defendants CoreCivic, Inc. and the U.S.
24    Department of Homeland Security (DHS) filed motions to dismiss under Fed. R.
25    Civ. P. 12(b)(1) and (6). (Docket nos. 38 and 39, respectively.) CoreCivic’s motion
26    alternatively asks the Court to strike certain allegations, under Fed. R. Civ. P. 12(f).
27    The jurisdictional attacks under Rule 12(b)(1) are facial; they are based on the
28    pleadings and do not rely on outside evidence. See Safe Air for Everyone v. Meyer,

                                                  1
                                                                                        20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.503 Page 2 of 14



1     373 F.3d 1035, 1039 (9th Cir. 2004) (distinguishing between facial and factual
2     attacks on jurisdiction). The motions are now fully briefed and ready for disposition.
3     Background
4           Morales-Alfaro, a Salvadoran national, traveled to the United States to seek
5     asylum. While traveling, she learned she was pregnant. In late 2017, U.S. Customs
6     and Border Patrol apprehended her. While in custody at Otay Mesa, she suffered
7     a miscarriage, which she attributes to denial of access to medical and other
8     prenatal care and to the conditions of her confinement. She alleges other
9     mistreatment, and argues that conditions in the facility are punitive. She has since
10    been released on bond while awaiting adjudication of her asylum claim, and is
11    living in Little Rock, Arkansas.
12    Jurisdiction: Equitable Relief
13          CoreCivic moves to dismiss claims 1, 2, 3, and 5 as moot. The government
14    seeks dismissal of all non-FTCA claims including claim 4 (for violations of the
15    Administrative Procedures Act), citing both lack of standing and mootness. Claims
16    6 through 11 seek damages, and the mootness doctrine does not apply to them.
17    See Wilson v. Nevada, 666 F.2d 378, 380–81 (9th Cir. 1982). Claim 5 (for violation
18    of the Rehabilitation Act) seeks declaratory and injunctive relief against both
19    Defendants, and damages against CoreCivic, so the mootness doctrine applies
20    only to this claim to the extent it seeks declaratory or injunctive relief.
21          Morales-Alfaro seeks equitable relief intended to protect her from the same
22    kind of harm she suffered before.1 Even if Defendants had not raised the issue of
23    mootness, the Court would be required to raise it sua sponte. See Steel Co. v.
24    Citizens for Better Env’t., 523 U.S. 83, 94–95 (1998). The Court is presumed to
25    lack jurisdiction, and the burden always falls on the party invoking it—in this case,
26
27
      1
       The TAC’s prayer for relief mentions only injunctive relief, though the body of the
28    TAC (¶¶ 32–33) mentions declaratory relief as well.

                                                 2
                                                                                      20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.504 Page 3 of 14



1     Morales-Alfaro. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375
2     (1994).
3           The Court’s first screening order (Docket no. 3), in connection with her
4     request for injunctive relief, noted her release on bond, and pointed out that she
5     had not alleged facts showing she was reasonably likely to be returned to any
6     detention center, much less one operated by CoreCivic. 2 She also failed to allege
7     facts suggesting she was reasonably likely to be in need of medical care while in
8     such a facility. She was not representing others in a class action, nor could she do
9     so. The Court cited well-established precedent that a prisoner’s release from
10    custody generally moots claims for injunctive relief based on prison conditions,
11    unless a class action has been certified. See Dilley v. Gunn, 64 F.3d 1365, 1368
12    (9th Cir. 1995). Even transfer to another facility moots a claim for injunctive relief
13    based on conditions of confinement, unless there is evidence showing a likelihood
14    the plaintiff will be transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402–03
15    (1975).
16          Morales-Alfaro points to her allegations (TAC, ¶¶ 9–11) to support her
17    contention that it is likely she will benefit from injunctive relief. Those allegations
18    say that only 38 percent of asylum applications were granted in 2018, and that if
19    her application is denied, “she could be subject to immigration detention and
20    deportation,” pending appeal. The strength of her claim to asylum is unknown, so
21    even assuming the 38 percent figure is still applicable, the likelihood of her
22    application being denied could be greater or less than 38 percent. But assuming
23
24
25    2
        To the extent an injunction is aimed at CoreCivic, it would have no effect on other
      private companies who operate detention facilities, and who are not parties to this
26    action. See Zepeda v. United States Immigration Serv., 753 F.2d 719, 727 (9th
27    Cir. 1985) (holding that federal courts may not enjoin parties it lacks personal
      jurisdiction over, nor attempt to determine the rights of persons not before the
28    court).

                                                 3
                                                                                       20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.505 Page 4 of 14



1     it is denied, an allegation that she “could be subject to immigration detention” does
2     not adequately show any likelihood or reasonable expectation that she would.
3     Binding precedents such as Dilley and Prieser make clear that “could be” is not
4     enough to stave off mootness once a prisoner is moved out of the facility where
5     the allegedly offending conditions prevail — whether by release or transfer.
6     Furthermore, even if she were taken into custody, it is unclear why she believes
7     she would be returned to the same facility or even another CoreCivic-operated
8     facility with like conditions.
9           A good deal of Morales-Alfaro’s predictions about what is likely to happen to
10    her are based on policies under the Trump administration, and her allegations that
11    the administration imposed the policies she complains of on the basis of President
12    Trump’s own animus against people from Central America. The decision in Trump
13    v. Hawaii, 138 S. Ct. 2392 (2018) implies, if not outright holds, that such rhetoric
14    is generally not a reliable indicator of government intent. See id. at 2435–40
15    (Sotomayor, J., dissenting) (recounting at length the history of President Trump’s
16    remarks about Muslims and immigration, and arguing that the majority should have
17    considered it). She also points to Executive Order 13768 (Jan. 25, 2017) as the
18    basis for the United States Immigration and Customs Enforcement (ICE’s) policy
19    of detaining pregnant women. But because President Biden rescinded that order
20    soon after his inauguration, any persuasive force it might have brought to this
21    analysis is blunted.
22          The fact that claims for injunctive relief are moot does not necessarily mean
23    claims for declaratory relief are moot. See Ctr. For Biological Diversity v. Lohn, 511
24    F.3d 960, 964 (9th Cir. 2007). Nevertheless, the Court has no jurisdiction to
25    entertain a claim for declaratory relief to address past violations without affording
26    any remedy for continuing or future violations. See Bayer v. Neiman Marcus Grp.,
27    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Furthermore, Morales-Alfaro’s opposition
28    ///

                                                4
                                                                                      20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.506 Page 5 of 14



1     does not mention declaratory relief or explain why it would be available even if
2     injunctive relief is moot.
3           The Court holds that it lacks jurisdiction over Morales-Alfaro’s claims 1
4     through 4, and claim 5 to the extent it seeks declaratory and injunctive relief. The
5     Court need not, and cannot reach the merits.
6     Legal Standards for Rule 12(b)(6) Motion
7           A Rule 12(b)(6) motion tests the sufficiency of a complaint. Navarro v. Block,
8     250 F.3d 729, 732 (9th Cir. 2001). While a plaintiff need not give “detailed factual
9     allegations,” a plaintiff must plead sufficient facts that, if true, “raise a right to relief
10    above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545
11    (2007). “To survive a motion to dismiss, a complaint must contain sufficient factual
12    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
13    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547).
14          When determining whether a complaint states a claim, the Court accepts all
15    allegations of material fact in the complaint as true and construes them in the light
16    most favorable to the non-moving party. Cedars–Sinai Medical Center v. National
17    League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir. 2007) (citation
18    omitted). The task of pleading her claims falls to the Plaintiff, however; the Court
19    will not supply facts she has not pled. See Ivey v. Bd. of Regents of Univ. of Alaska,
20    673 F.2d 266, 268 (9th Cir. 1982).
21    Tort Claims: United States
22          With respect to the tort claims (claims 6, 10, and 11) against DHS, the
23    government argues that claims against it fall within two exceptions to the FTCA’s
24    waiver of sovereign immunity: the discretionary function and independent
25    contractor exception. Morales-Alfaro bears the burden of establishing subject
26    matter jurisdiction under the FTCA’s general waiver of immunity, but the United
27    States bears the burden of proving the applicability of exceptions to the FTCA.
28    Senger v. United States, 103 F.3d 1437, 1444 (9th Cir. 1996).

                                                   5
                                                                                             20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.507 Page 6 of 14



1            The TAC is ambiguous regarding the United States’ status as a Defendant.
2     FTCA claims can only be brought against the United States, not against federal
3     officers or agencies. Allen v. Veteran's Administration, 749 F.2d 1386, 1388 (9th
4     Cir. 1984). The FAC’s caption lists DHS, not the United States, as a Defendant.
5     However, the body of the complaint alleges that the United States is a Defendant.
6     Because the defect can easily be corrected by amendment, the Court need not
7     address it in this Order.
8            The TAC brings claims for negligence (claim 6), negligent infliction of
9     emotional distress (claim 10), and negligent supervision of DHS employees (claim
10    11) against DHS. The basis for claims 6 and 10 is that the government allegedly
11    knew about CoreCivic’s incompetence and poor management of the facility and
12    failed to do anything to correct it, and that the United States was negligent in
13    entering into contracts with CoreCivic. (TAC, ¶¶ 235–37, 242, 259–64.) These
14    claims against the United States all arise under the FTCA, and are governed by its
15    standards.
16           Independent Contractor Exception
17           It is undisputed that CoreCivic is an independent contractor. In most cases,
18    that would mean that the United States cannot be liable under the FTCA, and the
19    Court would lack jurisdiction over such claims. See Edison v. United States, 822
20    F.3d 510, 514, 517–18 (9th Cir. 2016). However, the exception does not bar claims
21    arising from a duty of care the United States could not or did not delegate. See id.
22    at 514. In other words, even if an independent contractor is involved, the United
23    States can still be held directly liable for its own negligence. Id. at 518. Morales
24    does not dispute that the United States is not vicariously liable for CoreCivic’s
25    actions or inaction. Rather, she argues the United States has retained
26    management authority over the detention facility, and is therefore directly liable to
27    her.
28    ///

                                                6
                                                                                     20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.508 Page 7 of 14



1            Edison is instructive here. In that case, the Ninth Circuit addressed claims
2     arising from an outbreak of coccidioidomycosis, where the United States knew
3     about the outbreak and allegedly failed to respond properly to protect prisoners.
4     Relying on the duties of landowners and jailers 3 under California law, the panel
5     held that the government had a duty to protect prisoners in its charge from
6     foreseeable harm. Because the government knew of a danger to prisoners and
7     retained power to take action (i.e., by formulating a policy responding to the
8     danger, or modifying prison facilities), its failure to take action violated its own duty.
9     Specifically, the panel held that although the government had delegated day-to-
10    day prison operations to a contractor, it had its “own duty to protect prisoners under
11    California law.” 822 F.3d at 521–22.
12           The TAC alleges in sweeping terms that the government knew pregnant
13    detainees were in danger, knew CoreCivic was not responding adequately to the
14    problem, and had authority to correct the situation. As noted, the government’s
15    motion represents a facial attack; thus, no evidence for or against any of these
16    allegations is before the Court, and none is properly considered at this stage of
17    litigation.
18           Discretionary Function Exception
19           Edison did not address the discretionary function exception. 822 F.3d at
20    522–23 n.9 (noting that the government had not invoked that exception, and that
21
22
23    3
        Presumably this duty is the duty of private persons charged with the custody of
      prisoner, e.g., the operators of private prisons. See United States v. Olson, 546
24    U.S. 43, 45–46 (2005) (holding that liability under the FTCA is limited to liability
25    that a private individual would face under analogous circumstances). To the extent
      the government’s obligations exceed those of private prison operators, the
26    government can be liable only to the extent a private person would be. See United
27    Scottish Ins. Co. v. United States, 614 F.2d 188, 192 (9th Cir. 1979) (in FTCA
      action, holding that violation of FAA regulations that applied only to the government
28    should not be treated as amounting to negligence per se).

                                                  7
                                                                                          20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.509 Page 8 of 14



1     the panel was not reaching that issue). Nor was it discussed or even mentioned in
2     another leading case Morales-Alfaro cites, Yanez v. United States, 63 F.3d 870
3     (9th Cir. 1995). But it has been squarely raised here.
4           Under 28 U.S.C. § 2680(a), the United States is not liable under the FTCA
5     for acts that are discretionary in nature, i.e., those that involve judgment or choice
6     and are based on considerations of public policy. United States v. Gaubert, 499
7     U.S. 315, 322–23 (1991). To survive a motion to dismiss on the basis of this
8     exception, a plaintiff must allege facts sufficient to support a finding that the
9     challenged actions cannot be said to be grounded in public policy. Id. at 324–25.
10    The government need not subjectively be exercising its discretion; it is enough if
11    the actions taken are susceptible to policy analysis. Id. at 325.
12          As alleged in the TAC, the government retains authority over CoreCivic in its
13    operation of the Otay Mesa detention facility. That being said, the government’s
14    authority is fairly high-level. The government has the authority to enter into
15    contracts, to require its contractors to maintain certain standards, to inspect
16    facilities, and to take steps to ensure compliance with contracts. The TAC does not
17    identify any relevant non-discretionary directives that DHS must follow, however.
18    Accepting the TAC’s allegations as true, the government knew there were
19    problems of the kind that might be expected to harm a detainee like Morales-Alfaro.
20    Nevertheless, the best way to address those problems, while balancing other
21    public policy considerations such as cost and security, involves policy decisions.
22    See, e.g., Alfrey v. United States, 276 F.3d 557, 564–65 (9th Cir. 2002) (Bureau
23    of Prisons’ determination about how to respond to threat to inmate was subject to
24    the discretionary function exception).
25          The decision to contract out to CoreCivic the function of operating the
26    detention facility was discretionary. See Marlys Bear Medicine v. U.S. ex rel.
27    Secretary of Dept. of Interior, 241 F.3d 1208, 1214 (9th Cir. 2001) (government’s
28    decision to contract out timber functions fell within discretionary function

                                                8
                                                                                      20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.510 Page 9 of 14



1     exception). Negligent supervision or failure to supervise — even if wrongful — also
2     falls within the exception. See Nanouk v. United States, 974 F.3d 941, 946 (9th
3     Cir. 2020) (Air Force personnel’s failure to supervise contractors’ disposal of
4     hazardous chemical waste fell within the exception); Nurse v. United States, 226
5     F.3d 996, 1001 (9th Cir. 2000) (failure to supervise employees fell within the
6     exception). While Morales-Alfaro argues that the government’s action or inaction
7     was “outside the bounds of its discretion,” this is in fact an argument based on
8     failure to perform a discretionary function or abuse of discretion, both of which are
9     specifically precluded by 28 U.S.C. § 2680(a).
10          The only non-discretionary duties on the government’s part that the TAC
11    points to pertain to reporting and record-keeping. While violation of these directives
12    might amount to general malfeasance, it is not alleged to have caused Morales-
13    Alfaro’s injury. Neither the TAC nor Morales-Alfaro’s briefing has not pointed to any
14    directive that would have stripped DHS of its discretion and created the kind of
15    specific directive her claims depend on. See Nanouk, 974 F.3d at 946 (holding that
16    “absence of a mandatory and specific directive” prevented plaintiff from prevailing).
17    To the contrary, she alleges that the lax enforcement of contractual requirements
18    requiring contractors to provide access to health care and treat detainees better is
19    consistent with government policy. (TAC, ¶¶ 71, 84, 149–50, 216.) Recommended
20    changes that would have mandated closer oversight by DHS were not adopted.
21    (Id., ¶ 94.) While the TAC alleges that DHS and ICE are “responsible for conducting
22    inspections to ensure compliance” with DHS standards and applicable law (id.,
23    ¶ 96), it does not allege that DHS or ICE has a non-discretionary duty to do so.
24    Furthermore, the TAC makes clear that ICE contracts with inspectors to monitor
25    and enforce CoreCivic’s compliance. (TAC, ¶ 95.) This adds yet another layer of
26    “independent contractor” and “discretionary function” analysis.
27    ///
28    ///

                                                9
                                                                                      20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.511 Page 10 of 14



1           ICE Health Services Corps
2           The TAC alleges that health care at the Otay Mesa detention center is
3     provided by ICE Health Services Corps personnel, and Morales-Alfaro apparently
4     believes they acted negligently in carrying out their duties. “Ordinary occupational
5     or professional judgments are not protected by the discretionary-function
6     exception.” Alfrey, 276 F.3d at 566 (citation omitted). Nevertheless, the TAC
7     includes only sparse allegations against ICE Health Services personnel, and no
8     one she interacted with is clearly identified as an ICE or DHS employee. (See TAC,
9     ¶ 68 (alleging that pregnant detainees are taken outside the detention facility for
10    their medical visits).)
11          The TAC alleges Morales-Alfaro had an intake interview with a nurse on
12    December 24, 2017, 4 where she said she was pregnant and felt very bad, notified
13    the nurse that she had had a recent miscarriage, and said she thought she needed
14    iron pills and vitamins. (TAC, ¶ 171). While the TAC says the diet she was provided
15    was nutritionally deficient, it implies that this was CoreCivic’s responsibility, not that
16    of ICE personnel. The TAC alleges that, after being delayed by CoreCivic guards,
17    she was allowed a visit to the nurse on January 2, 2018 when she reported
18    bleeding and pain, and was given Tylenol. (Id., ¶ 178.) Her remaining interactions
19    with medical personnel were with the doctor who determined that the baby was not
20    viable, and one or more unidentified people who transported her to the hospital.
21    (Id., ¶ 184.) The TAC alleges that she was placed in restraints in violation of ICE
22    policies, but does not say who did that. (Id., ¶ 186.) The TAC contends that had
23    medical care not been delayed, she would not have suffered the miscarriage. (Id.,
24    ¶ 185.)
25
26
27    4
        The TAC says 2018, but this appears to be scrivener’s error. (See TAC, ¶ 6
      (alleging that Morales-Alfaro was detained from December 25, 2017 to March 1,
28    2018).)

                                                 10
                                                                                          20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.512 Page 11 of 14



1           Even if the nurses and doctor were ICE Health Services Corps personnel,
2     most of these allegations concern CoreCivic personnel. The TAC alleges that
3     CoreCivic guards — not nurses, the doctor, or ICE personnel — denied her
4     repeated requests for medical care, refused to provide her with sanitary supplies,
5     and would not allow her to see the nurse. (Id., ¶¶ 172–76, 180–82.)5 While it
6     identifies policies requiring that pregnant detainees be given access to prenatal
7     care and, if identified as high risk, referred to a physician. (Id., ¶¶ 73–74.) However,
8     the TAC appears to place the blame for non-compliance with this policy on
9     CoreCivic guards, rather than ICE personnel.
10          In her opposition brief, Morales-Alfaro argues that the second nurse was an
11    ICE employee. New allegations in opposition to a Rule 12(b)(6) motion to dismiss
12    may be considered when deciding whether to grant leave to amend, but are not
13    considered when ruling on the motion itself. See Schneider v. Cal. Dep't of Corr. &
14    Rehab., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). While the TAC does not
15    adequately plead a medical malpractice claim, it appears Morales-Alfaro intends
16    to raise one. She will therefore be permitted to amend to add allegations supporting
17    such a claim, if she so chooses.
18          Other Allegations
19          The TAC in passing alleges a conspiracy to violate civil rights. (TAC, ¶ 4.)
20    However, this is unsupported by any factual allegations. For the first time in her
21    opposition, Morales-Alfaro alleges “Physical violence by DHS employees.” (Docket
22    no. 45 at 16:15–16.) However, the allegations she cites refer to healthcare and
23    sanitary supplies, not violence.
24
25
26    5
       Paragraph 179 alleges that “Rosenblatt” gave her no sanitary supplies, but the
27    TAC is silent as to who Rosenblatt was, or what the circumstances were. For
      example, it does not say that Rosenblatt had sanitary supplies to give, or why it
28    was Rosenblatt’s duty to provide them.

                                                 11
                                                                                        20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.513 Page 12 of 14



1     Rehabilitation Act Damages Claim
2           CoreCivic’s motion points out that the TAC does not allege that it receives
3     financial assistance from the federal government, so as to bring it within the
4     Rehabilitation Act’s coverage. CoreCivic in response argues that receiving
5     contractual payments is enough.
6           While CoreCivic receives compensation under contracts, such payments do
7     not constitute “federal financial assistance” for purposes of § 794 unless they
8     involve a subsidy. See Hingson v. Pac. Southwest Airlines, 743 F.2d 1408, 1414
9     (9th Cir. 1984). See also Kimiko v. Alta Calif. Regional Ctr., 2020 WL 6146451,
10    slip op. at *3 (E.D. Cal., Oct. 20, 2020) (citing Jacobson v. Delta Airlines, Inc., 742
11    F.2d 1202, 1209 (9th Cir. 1984) (holding that “federal financial assistance” for
12    purposes of Rehabilitation Act does not include compensatory payment for
13    services).
14          Unless Morales-Alfaro can allege that CoreCivic receives federal financial
15    assistance, she cannot bring a Rehabilitation Act claim against it. See id.
16    (dismissing Rehabilitation Act claim).
17    Tort Claims: CoreCivic
18          CoreCivic argues that the negligence claims are inadequately pled, and that
19    derivative claims for negligent infliction of emotional distress, negligent
20    supervision, and respondeat superior liability should be dismissed as well.
21          The TAC adequately alleges a number of deprivations that do not appear to
22    be required by federal policy — or in some cases are prohibited by federal policy
23    — and that could cause both the miscarriage and other harm Morales-Alfaro
24    alleges. For example, the TAC alleges CoreCivic’s guards ignored her repeated
25    requests for medical care for a week, and that if she had been allowed to see a
26    doctor earlier, the miscarriage likely would not have happened. (TAC, ¶¶ 182–
27    185.) The TAC alleges that she was provide a non-nutritious diet inappropriate for
28    a pregnant woman, was forced to try to sleep in the cold without a blanket or

                                                12
                                                                                       20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.514 Page 13 of 14



1     adequate coverings, and was denied necessary feminine hygiene products (Id.,
2     ¶¶ 2, 131, 187, 207, 219.).) The TAC identifies these practices as violating federal
3     policy. (Id., ¶¶ 73–75.) It also alleges that on the day of her miscarriage Morales-
4     Alfaro was shackled or placed in restraints while being transported to and from the
5     hospital, in violation of federal policy. (Id., ¶ 184–86.)
6           Given the TAC’s ample allegations that CoreCivic consistently engaged in
7     harmful practices throughout the entire detention center over a long period of time,
8     including practices in violation of specific federal policies, the TAC has adequately
9     alleged a basis for punitive damages.
10          Certain other restrictions, e.g., that she was required to wear prison garb, not
11    given fresh fruits and vegetables to eat, and given only a few hours of time
12    outdoors each day, likely do not amount to negligence. But because the TAC
13    alleges enough practices to establish a claim of negligence, CoreCivic’s arguments
14    as to the tort claims must fail.
15    Motions to Strike
16          The allegations Defendants ask the Court to strike are not all strictly
17    necessary. Nevertheless, allegations about how another detainee was treated
18    months earlier, and other allegations suggesting deliberate oppression are
19    germane to the claim for punitive damages.
20          Obviously, some of the allegations are no longer necessary after this Order,
21    and Morales-Alfaro should omit those. Nevertheless, the Court finds no reason to
22    strike allegations at this time.
23    Conclusion and Order
24          The motions to dismiss are GRANTED IN PART and DENIED IN PART.
25          All claims for injunctive and declaratory relief are DENIED AS MOOT. This
26    includes the Rehabilitation Act claim, to the extent it seeks declaratory
27    and injunctive relief. To the extent it seeks damages against CoreCivic, the
28    ///

                                                 13
                                                                                      20cv82
     Case 3:20-cv-00082-LAB-BGS Document 49 Filed 03/17/21 PageID.515 Page 14 of 14



1     Rehabilitation Act claim is not moot, but nevertheless fails to state a claim and is
2     DISMISSED WITHOUT PREJUDICE.
3           FTCA claims against the United States are subject to the discretionary
4     function exception, and are DISMISSED WITHOUT LEAVE TO AMEND for that
5     reason.
6           While Morales-Alfaro might be able to bring medical negligence claims
7     against the government, she has not done so in the TAC. Nevertheless, she is not
8     precluded from raising such a claim in her fourth amended complaint.
9           CoreCivic’s motion to dismiss the tort claims against it is DENIED. The
10    requests to strike are also DENIED.
11          No later than 21 calendar days from the date this order is entered,
12    Morales-Alfaro shall file a fourth amended complaint, omitting all claims denied as
13    moot, and all tort claims against DHS or the United States that she included in the
14    TAC. She is not precluded from adding medical malpractice claims against the
15    United States.
16          The complaint should correct pleading defects that have been pointed out. It
17    should also omit allegations rendered unnecessary or inapposite by this Order.
18
19          IT IS SO ORDERED.
20    Dated: March 17, 2021
21
22                                           Honorable Larry Alan Burns
                                             United States District Judge
23
24
25
26
27
28

                                               14
                                                                                    20cv82
